DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it exceeds the 150 word limit.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10, 15, 16, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In line 3 of claims 9 and 10, reference should be made to “the” subsequent boluses, as the term is previously introduced.
In claims 15 and 16, “the subsequent boluses” and “the series of subsequent boluses” lack antecedence.
In claim 22, line 1, it appears “diagnostic or surgical” should be placed before ‘procedure’ to clarify which procedure is being referred to.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rother et al (“Dosing of indocyanine green for intraoperative laser fluorescence angiography in kidney transplantation” –cited by applicant) in view of Mortensen et al (“Fluorescence guided intraluminal endoscopy in the gastrointestinal tract: A systematic review” [note that the instant application has priority to 12/8/20 due to the inclusion of subject matter in the claims that is not present in other priority documents]).
Re claims 1-7, 17: Rother discloses a method of automatic blood perfusion assessment of a tissue of an anatomical structure of a subject (abstract; see the evaluation of microperfusion), the method comprising:
administering a first fluorescence imaging agent having an emission maximum into a vein of the subject as a first bolus, the first bolus comprising an amount of the first fluorescence imaging agent corresponding to around 0.01 mg ICG/kg body weight of the subject, wherein the amount of the first fluorescence imaging agent is dissolved in a liquid (section 2.3 and Table 3; wherein ICG is the water soluble dye that is injected and a dosage is between 0.005-0.014 mg/kg);
acquiring and analysing a time series of fluorescence images of the tissue of said anatomical structure following administering the first bolus of the first fluorescence imaging agent, producing an analysis based on a fluorescence intensity in said images (section 2.4; see the fluorescence imaging images/videos used to evaluation fluorescence intensity); and
determining at least one blood perfusion parameter of said anatomical structure based on said analysis in relation to oscillatory changes in the fluorescence intensity (section 2.4; see the BAS and BRS modes, both of which yield perfusion parameters in relation to oscillatory changes (i.e. the inflow/outflow cycle)).
Rother discloses all features except that the agent is less than 0.005 mg/kg, less than 0.0048 mg/kg, less than 0.004 mg/kg, less than 0.003 mg/kg, less than 0.002 mg/kg, less than 0.001 mg/kg, or between 0.001-0.0048 mg/kg. Rother also does not disclose that the anatomical structure is the gastrointestinal tract. However, Mortensen teaches of a fluorescence imaging method using endoscopy in the gastrointestinal tract (see title) wherein the dose of ICG is from 0.001 to 5 mg/kg and wherein the dose can be fixed or variable (see “Fluorophores” section). It would have been obvious to the skilled artisan to modify Rother, to use a lower microdosage of 0.001 as taught by Mortensen, in order to reduce the time between consecutive measurement. Further in regard to the claimed dosage being less than 0.001 mg/kg, it would have been obvious to the skilled artisan to use a dosage less than 0.001 mg/kg through routine experimentation to achieve predictable results in order to determine a lowest dosage that is acceptable for analysis.
Re claim 8: Rother discloses administering the first fluorescence imaging agent comprises injection by a controllable injection pump (section 2.2; see the catheter used for injection).
Re claims 9, 10: Rother discloses administering the first fluorescence imaging agent further comprises injection of a regular series of subsequent boluses with a predefined regular time between the subsequent boluses (section 2.2; see the different dosages which include the first bolus and subsequent boluses; pg 6, 1st full paragraph wherein different patients receive ‘subsequent’ boluses’).
Re claim 11: Rother discloses administering the first fluorescence imaging agent comprises injection of a series of at least 3, or at least 5, subsequent boluses with a predefined time of between 30 and 600 seconds, or between 60 and 600 seconds, or between 120 and 600 seconds, between the subsequent boluses (section 2.2; see ‘5 minutes’ as the time period and see ’138 seconds’ time period; pg 6, 1st full paragraph wherein 4.2 minutes is the time period).
Re claims 12: Rother (and Mortensen) discloses all features including administering a series of boluses (see Rother’s Table 3 and see the 5 minutes and 138 seconds time periods in section 2.2) but does not describe injection of a series of at least 10 subsequent boluses with a predefined time of between 60 and 300 seconds or 60-600 or 120-600 or 60-300 seconds, between each of the subsequent boluses. However, it would have been obvious to the skilled artisan to utilize 10 boluses as determined through routine experimentation to achieve predictable results in order to generate images with a clear indication of any abnormalities to make a diagnosis or perform a surgery.
Re claim 13: Rother discloses the fluorescence emission by the first fluorescence imaging agent from the anatomical structure is measured following administering the first bolus (section 2.2; see the measurements after injection).
Re claim 14: Rother discloses each of the subsequent boluses of the series of subsequent boluses comprises a subsequent amount of the first fluorescence imaging agent which is an incremental increase or an incremental decrease compared to the amount of the first fluorescence imaging agent in a previous bolus (section 2.2, Table 3; wherein the dose is adjusted compared to the amount of the initial bolus).
Re claims 15, 16: Rother discloses an initial amount of the first fluorescence imaging agent corresponds to at least 0.001 mg ICG/kg body weight of the subject and wherein each of the subsequent boluses of the series of subsequent boluses comprises a subsequent amount of the first fluorescence imaging agent which is an incremental increase or an incremental decrease corresponding to at least 0.001 mg ICG/kg body weight of the subject compared to the amount of the first fluorescence imaging agent in a previous bolus (see Table 3 showing the dosage above 0.001 mg/kg and the adjustment greater than 0.001 mg/kg (i.e. see the 0.005 to 0.015)).
Rother does not disclose that the dosage is also less than 0.005 or 0.0048 mg/kg. However, Mortensen teaches the dose of ICG is from 0.001 to 5 mg/kg and wherein the dose can be fixed or variable (see “Fluorophores” section). It would have been obvious to the skilled artisan to modify Rother, to use a lower microdosage of between 0.001 and 0.0048 as taught by Mortensen, in order to reduce the time between consecutive measurement. 
Re claim 18: Rother discloses the anatomical structure is an internal organ of the subject, wherein the anatomical structure is the skin of the subject, or wherein the anatomical structure comprises a wound (section 2.2; see the kidney of the subject).
Re claim 19: Rother discloses the first fluorescence imaging agent comprises indocyanine green (ICG), fluorescein isothiocyanate, rhodamine, phycoerythrin, phycocyanin, allophycocyanin, ophthaldehyde, fluorescamine, rose Bengal, trypan blue, fluoro-gold, green fluorescence protein, a flavin, methylene blue, porphysomes, cyanine dye, IRDDye800CW, CLR 1502 combined with a targeting ligand, OTL38 combined with a targeting ligand, or a combination thereof (Abstract; see ICG).
Re claim 20: Rother discloses the perfusion assessment comprises localizing a perfusion complication in the anatomical structure (Abstract; see the quality of the microperfusion which is an indication of a complication).
Re claim 21: Rother discloses the perfusion assessment is used in connection with a diagnostic or surgical procedure (Abstract; see the kidney transplantation).
Re claim 22: Rother discloses the procedure comprises diagnostic laparoscopy, explorative laparoscopy, surgical laparoscopy with traditional laparoscopy, robotic surgery, or open surgery (section 4; see the open surgery).

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-22 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-22 of copending Application No. 17/127,385. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,912,471. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘471 features a method of automatic blood perfusion assessment of a tissue of an anatomical structure including administering a fluorescence imaging agent at less than 0.01 mg ICG/kg, acquiring an analyzing a time series of fluorescence images following each bolus producing an analysis based on a fluorescence intensity in the images, and determining a blood perfusion parameter based on the analysis. The claims also recite subsequent bolus administrations with incremental increases or decreases of agent relative to a previous bolus, a predefined time between boluses, and where the anatomical structure is the skin or gastrointestinal tract. While the claims of ‘471 recite that the agent is less than 0.01 mg/kg, such encompasses dosages less than 0.005 mg/kg, making the instant claims an obvious variant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793